Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowance
Claims 1 and 17 are allowed.
Claims 2-8, 10, 12-13, 16 and 18-19 are allowed by virtue of dependency on claims 1 and 17.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, and 17, prior art of record Kawasaki (JP 2009/010161, hereinafter Kawasaki), Sughwan ( JP 2014/19267, hereinafter Sughwan) and Matsumoto (US 2016/0046045, hereinafter Matsumoto) does not disclose or render obvious claim limitation including “ individually controlling the holding sections to hold the workpiece by a usual holding force, thereafter to reduce the holding force thereof from the usual holding force while continuing to hold the workpiece before reaching the treatment region conveyance path, then to ther release holding of the workpiece on passing the treatment region conveyance path, then to restart holding of the workpiece at a reduced holding force with respect to the usual holding force after passing the treatment region conveyance path, thereafter to increase the holding force from the reduced holding force to the usual holding force, and thereafter to hold the workpiece by the usual holding force. and thereafter to hold the workpiece by the usual holding force” in combination with all other limitations and when considered as a whole.


                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816